COMMENTS
Status of the Application
Receipt is acknowledged of a responsive amendment dated 12/01/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Schweta Chandra on 03/08/2021.
Amend the REFERENCES section of the specification on pages 60-63 as follows:


REFERENCES
Kaech SM, Wherry EJ. 2007. Heterogeneity and cell-fate decisions in effector and memory CD8+ T cell differentiation during viral infection. Immunity 27:393--405. 
Wherry EJ, Ha SJ, Kaech SM, Raining WN, Sarkar S, Kalia V, Subramaniam S, Blattman JN, Barber DL, Ahmed R. 2007. Molecular signature of CD8+ T cell exhaustion   during   chronic   viral    infection.    Immunity    27:670-684. http://dx.doi.org/l 0.1016/j.immuni.2007.09.006.
Engel I, Hedrick SM. 1988. Site-directed mutations in the VDJ junctional region of a T cell receptor beta chain cause changes in antigenic peptide recognition. Cell 54:473- 484. 
Jorgensen JL, Esser U, Fazekas de St Groth B, Reay PA, Davis MM. 1992. Mapping T­ cell receptor-peptide contacts by variant peptide immunization of single-chain transgenics. Nature 355:224-230. 
McHeyzer-Williams MG, Davis MM. 1995. Antigen-specific development of primary and memory T cells in vivo. Science 268:106-111. 

Miller JD, van der Most RG, Akondy RS, Glidewell JT, Albott S, Masopust D, Murali­ Krishna K, Mahar PL, Edupuganti S, Lalor S, Germon S, Del Rio C, Mulligan MJ, Staprans SI, Altman JD, Feinberg MB, Ahmed R. 2008. Human effector and memory CD8+ T cell responses to smallpox and yellow fever vaccines. Immunity 28:710-722. 
Newell EW, Sigal N, Bendall SC, Nolan GP, Davis MM. 2012. Cytometry by time-of­ flight shows combinatorial cytokine expression and virus specific cell niches within a continuum   of   CD8+    T    cell    phenotypes.    Immunity    36:142-152. 
Precopio ML, Betts MR, Parrino J, Price DA, Gostick E, Ambrozak DR, Asher TE, Douek DC, Harari A, Pantaleo G, Bailer R, Graham BS, Roederer M, Koup RA. 2007. Immunization with vaccinia virus induces polyfunctional and phenotypically distinctive CD8(+)     T      cell      responses.      J      Exp      Med      204:1405-1416. 
Akondy RS, Monson ND, Miller JD, Edupuganti S, Teuwen D, Wu H, Quyyumi F, Garg S, Altman JD, Del Rio C, Keyserling HL, Ploss A, Rice CM, Orenstein WA, Mulligan MJ, Ahmed R. 2009. The yellow fever virus vaccine induces a broad and polyfunctional human memory CD8+ T cell response. J Immunol 183:7919-7930. 
Co MD, Terajima M, Cruz J, Ennis FA, Rothman AL. 2002. Human cytotoxic T lymphocyte responses to live attenuated 17D yellow fever vaccine: identification of HLA-B35-restricted CTL epitopes on nonstructural proteins NSl, NS2b, NS3, and the structural protein E. Virology 293:151-163. 
Turner SJ, Diaz G, Cross R, Doherty PC. 2003. Analysis of clonotype distribution and persistence for an influenza virus-specific CD8+ T cell response. Immunity 18:549 -559. 
Blom K, Braun M, Ivarsson MA, Gonzalez VD, Falconer K, Moll M, Ljunggren HG, Michaelsson J, Sandberg JK. 2013. Temporal  dynamics of the primary human T cell


response to yellow fever virus 17D as it matures from an effector- to a memory-type response. J Immunol 190:2150-2158. 
Manuel ER, Charini WA, Sen P, Peyerl FW, Kuroda MJ,  Schmitz  JE, Autissier  P, Sheeter DA, Torbett BE, Letvin NL. 2006. Contribution of T-cell receptor repertoire breadth to the dominance of epitope-specific CD8+ T-lymphocyte responses. J Virol 80:12032-12040. 
Miconnet I, Marrau A, Farina A, Taffe P, Vigano S, Harari A, Pantaleo G. 2011. Large TCR diversity of virus-specific CD8 T cells provides the mechanistic basis for massive TCR renewal after antigen exposure. J Immunol 186:7039-7049. 
Henrickson SE, Perro M, Loughhead SM, Senman B, Stutte S, Quigley M, Alexe G, Iannacone M, Flynn MP, Omid S, Jesneck JL, Imam S, Mempel TR, Mazo IB, Raining WN, von Andrian UH. 2013. Antigen availability determines CD8(+) T cell-dendritic cell interaction kinetics and memory fate decisions. Immunity 39:496-507. 
Ahmed R, Akondy RS. 2011. Insights into human CD8(+) T-cell memory using  the yellow fever and smallpox vaccines. Immunol Cell Biol 89: 340-345. 
Achour A, Michaelsson J, Harris RA, Odeberg J, Grufman P, Sandberg JK, Levitsky V, Karre K, Sandalova T, Schneider G. 2002. A structural basis for LCMV immune evasion: subversion of H-2Db and H-2Kb presentation of gp33 revealed by comparative crystal structure analyses. Immunity 17:757-768. 
Eckle SB, Turner SJ, Rossjohn J, McCluskey J. 2013. Predisposed a  T cell antigen receptor recognition of MHC and MHC-I like molecules?  Curr Opin Immunol 25:653- 659. 
Hou S, Hyland L, Ryan KW, Portner A, Doherty PC. 1994. Virus specific CD8+ T-cell memory determined by clonal burst size. Nature 369:652-654. 
Vezys V, Yates A, Casey KA, Lanier G, Ahmed R, Antia R, Masopust D. 2009. Memory CD8 T-cell compartment grows in size with immunological experience. Nature 457:196 -
199. 
Badovinac VP, Porter BB, Harty JT. 2002. Programmed contraction of CD8(+) T cells after infection. Nat Immunol 3:619-626. 
Sung JH, Zhang H, Moseman EA, Alvarez D, Iannacone M, Henrickson SE, de la Torre JC, Groom JR, Luster AD, von Andrian UH. 2012. Chemokine guidance of central memory T cells is critical for antiviral recall responses in lymph nodes. Cell 150:1249- 1263. 
Flynn KJ, Belz GT, Altman JD, Ahmed R, Woodland DL, Doherty PC. 1998. Virus­ specific CD8+ T cells in primary and secondary influenza pneumonia. Immunity 8:683- 691. 
Sourdive DJ, Murali-Krishna K, Altman JD, Zajac AJ, Whitmire JK, Pannetier C, Kourilsky P, Evavold B, Sette A, Ahmed R. 1998. Conserved T cell receptor repertoire in primary and memory CD8 T cell responses to an acute viral infection. J Exp Med 188:71-82. 


Lee E, Lobigs M. 2008. E protein domain III determinants of yellow fever virus 17D vaccine strain enhance binding to glycosaminoglycans, impede  virus  spread,  and attenuate virulence. J Virol 82:6024-6033. 
SanofiPasteur. YF-VAX prospectus. Document LE6445-LE6446. SanofiPasteur, Rockville, MD.
Pulendran B. 2009. Learning immunology from the yellow fever  vaccine:  innate immunity to systems vaccinology. Nat Rev Immunol 9:741-747. 
Querec T, Bennouna S, Alkan S, Laouar Y, Gorden K, Flavell R, Akira S, Ahmed R, Pulendran B. 2006. Yellow fever vaccine YF-17D activates  multiple  dendritic  cell subsets via TLR2, 7, 8, and 9 to stimulate polyvalent immunity. J Exp Med 203:413- 424.
Jonker EF, Visser LG, Roukens AH. 2013. Advances and controversies in yellow fever vaccination.	Ther	Adv	Vaccines	1:144-152. 
Reinhardt B, Jaspert R, Niedrig M, Kostner C, L'Age-Stehr J. 1998. Development of viremia and humoral and cellular parameters of immune activation after vaccination with yellow fever virus strain 17D: a model of human flavivirus infection. J Med Virol 56:159-167.	
Santos AP, Bertho AL, Dias DC, Santos JR, Marcovistz R. 2005. Lymphocyte subset analyses in healthy adults vaccinated with yellow fever 17DD virus. Mem Inst Oswaldo Cruz 100:331-337. 
Kohler S, Bethke N, Bothe M, Sommerick S, Frentsch M, Romagnani  C, Niedrig  M, Thiel A. 2012. The early cellular signatures of protective immunity induced by live viral vaccination. Eur J Immunol 42:2363-2373. 
James EA, LaFond RE, Gates TJ, Mai DT, Malhotra U, Kwok WW. 2013. Yellow fever vaccination elicits broad functional CD4+ T cell responses that recognize structural and nonstructural proteins. J Virol 87:12794-12804. 
Co MD, Kilpatrick ED, Rothman AL. 2009. Dynamics of the CD8 T-cell response following yellow fever virus 17D immunization. Immunology 128:e718-e727. 
Robins HS, Campregher PV, Srivastava SK, Wacher A, Turtle CJ, Kahsai 0, Riddell SR, Warren EH, Carlson CS. 2009. Comprehensive assessment of T-cell receptor beta-chain diversity in a T cells. Blood 114:4099--4107.
Lefranc MP, Giudicelli  V, Duroux P, Jabado-Michaloud J, Folch G, Aouinti  S, Carillon E, Duvergey H, Houles A, Paysan-Lafosse T, Hadi- Saljoqi S, Sasorith S, Lefranc G, Kossida S. 2015. IMGT, the international ImMunoGeneTics information system 25 years on. Nucleic Acids Res 43:D413-D422. 
Yousfi Monod M, Giudicelli V, Chaume D, Lefranc MP.  2004.  IMGT/  Junction Analysis: the first tool for the analysis of the immunoglobulin and T  cell  receptor complex V-J and V-D-J junctions. Bioinformatics (Oxford) 20(Suppl 1):i379 -i385. 
Wu D, Emerson RO, Sherwood A, Loh ML, Angiolillo A, Howie B, Vogt J, Rieder M, Kirsch I, Carlson C, Williamson D, Wood BL, Robins H. 2014. Detection of minimal
residual  disease in B lymphoblastic  leukemia by high-throughput sequencing  of IGH. Clin Cancer Res 20:4540--4548. 
Pulendran B, Ahmed R. 2011. Immunological mechanisms of vaccination. Nat Immunol 12:509-517. 
Murali-Krishna K, Altman JD, Suresh M, Sourdive DJ, Zajac AJ, Miller JD, Slansky J, Ahmed R. 1998. Counting antigen-specific CD8 T cells: a reevaluation of bystander activation during viral infection. Immunity 8:177-187. 
Hamann D, Baars PA, Rep MH, Hooibrink B, Kerkhof-Garde  SR, Klein MR, van Lier RA. 1997. Phenotypic and functional separation of memory and effector human CD8+ T cells. J Exp Med 186:1407-1418. 
Sallusto  F, Lenig D, Forster R, Lipp M, Lanzavecchia  A. 1999. Two subsets  of memory T lymphocytes with distinct homing potentials and effector functions. Nature 401:708- 712. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639